        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 KENTREVIOUS HIGHTOWER,
              Plaintiff,                           CIVIL ACTION NO.
       v.                                          1:18-CV-03311-JPB
 OFFICER RICHARD BLAKE
 POWELL, IN HIS INDIVIDUAL
 CAPACITY,
              Defendant.



        ORDER DENYING DEFENDANT’S MOTION TO DISMISS

      This matter came before the Court on Defendant’s Motion to Dismiss

Plaintiff’s First Amended Complaint and Incorporated Brief. [Doc. 16]. This

Court finds as follows:

      Plaintiff alleges that on July 11, 2016, he participated in a peaceful protest in

the Buckhead area of Atlanta. [Doc. 13, p. 2]. During the protest, Plaintiff was

riding a bicycle when he was stopped by Defendant, who was a police officer.

[Doc. 13, p. 3]. Plaintiff asserts that even though the sun had not yet set,

Defendant handcuffed and immediately arrested him for violating O.C.G.A. § 40-

6-296, which is a law that requires bicycles to be equipped with lights when

operating at nighttime. [Doc. 13, pp. 3-4]. Specifically, the law states that
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 2 of 10




         [e]very bicycle when in use at nighttime shall be equipped with a
         light on the front which shall emit a white light visible from a
         distance of 300 feet to the front and with a light on the back
         which shall emit a red light visible from a distance of 300 feet to
         the rear. Any bicycle equipped with a red reflector on the rear
         that is approved by the Department of Public Safety shall not be
         required to have a light on the rear of the bicycle.

O.C.G.A. § 40-6-296. According to the allegations contained in the First

Amended Complaint, Plaintiff was arrested before 8:30 p.m. At that time,

Plaintiff asserts that the sun was still visible in the sky and the sky had not

darkened. [Doc. 13, p. 3]. In fact, Plaintiff alleges that the official time

of sunset that day was 8:50 p.m. [Doc. 13, p. 3]. Ultimately, as a result of

the arrest, Plaintiff was incarcerated for one evening and only four days

later, the charges from the arrest were dismissed. [Doc. 13, p. 4].

      Alleging violations of his civil rights, on July 10, 2018, Plaintiff brought this

action against Defendant pursuant to 42 U.S.C. § 1983. Defendant moved for

dismissal on December 27, 2018, and argued that (1) Plaintiff failed to serve

Defendant within the statute of limitations, and thus the entire action is barred, (2)

Plaintiff failed to show that Defendant lacked probable cause for the arrest thus

entitling him to qualified immunity and (3) Plaintiff failed to state a claim for false

arrest under Georgia state law. Each argument will be addressed below.




                                           2
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 3 of 10




          1. Statute of Limitations

      In this case, it is undisputed that Plaintiff filed this action within the two-

year statute of limitations. It is also undisputed that Defendant was not served

within the statute of limitations. Because Defendant was not served until after the

expiration of the statute of limitations, Defendant argues that the action must be

dismissed.

      Whether service of process must occur during the limitations period depends

on whether the cause of action is based on state law or federal law. For example,

when federal jurisdiction is based on diversity of citizenship (i.e. state law claims),

state law dictates both the appropriate period of limitations and whether service of

process must be perfected within that period. Walker v. Armco Steel Corp., 446

U.S. 740, 752-53 (1980). For state law claims pending in federal court, in

determining whether the case is barred by the statute of limitations, the filing of an

action is “not the commencement of the suit unless followed by service within a

reasonable time.” Cambridge Mut. Fire Ins. Co. v. City of Claxton, Ga., 720 F.2d

1230, 1233 (11th Cir. 1983). Specifically, for claims based on Georgia law, if

service is perfected more than five days after the filing of a complaint and after the

statute of limitations has run, service only relates back to the time of filing if the

plaintiff has diligently attempted to perfect service. Id.


                                            3
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 4 of 10




      Importantly, Georgia’s service requirement does not apply to federal-

question cases. Instead, Federal Rule of Civil Procedure 3, which provides that a

civil action is commenced upon the filing of a complaint with the court, governs.

West v. Conrail, 481 U.S. 35, 39 (1987). “[W]hen the underlying cause of action

is based on federal law and the absence of an express federal statute of limitation

makes it necessary to borrow a limitations period from another statute, the action is

not barred if it has been ‘commenced’ in compliance with Rule 3.” Id. In other

words, an action is commenced on filing—not on filing plus service within a

reasonable period.

      Ultimately, because the cause of action in this case is based on federal law,

under Federal Rule of Civil Procedure 3, Plaintiff’s action was commenced on July

10, 2018, the day it was filed. It is undisputed that this was within the statute of

limitations. Because Georgia’s service requirement does not apply in this case,

Plaintiff’s action is not barred by the statute of limitations. As to this ground,

Defendant’s Motion to Dismiss is DENIED.

          2. Qualified Immunity

      Defendant argues that he is entitled to qualified immunity, and thus

dismissal is warranted. Specifically, and without providing detailed analysis,

Defendant asserts that he had probable cause to arrest Plaintiff simply because


                                           4
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 5 of 10




Plaintiff was a bicyclist in the street at 8:30 p.m. In the alternative, Defendant

maintains that even if he did not have probable cause to arrest Plaintiff, he had

arguable probable cause to make the arrest.

      When ruling on a motion to dismiss on qualified immunity grounds, this

Court must “accept the facts alleged in the complaint as true, drawing all

reasonable inferences in the plaintiff’s favor.” Gates v. Khokhar, 884 F.3d 1290,

1296 (11th Cir. 2018). The complaint must contain sufficient factual matter to

state a claim of relief that is plausible on its face, which means that it contains

sufficient facts to support a reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Ordinarily, the

defense of qualified immunity is addressed at the summary judgment stage of a

case. Corbitt v. Vickers, No. 17-15566, 2019 WL 300798, at *4 (11th Cir. July 10,

2019). A defendant may, however, be entitled to qualified immunity at the motion

to dismiss stage if the “complaint fails to allege the violation of a clearly

established constitutional right” after drawing all reasonable inferences in the

plaintiff’s favor. Id.

      Qualified immunity shields government officials, such as police officers,

“performing discretionary functions . . . from liability for civil damages insofar as




                                           5
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 6 of 10




their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Id. Qualified immunity

protects “all but the plainly incompetent.” Id. As a general rule, if the defendant

shows that he was acting within the scope of his discretionary authority, which is

undisputed in this case, the burden of proof shifts to the plaintiff to show (1) that

the defendant violated a constitutional right and (2) that the violated right was

clearly established. Id. Importantly, “both elements of this test must be present for

an official to lose qualified immunity, and this two-pronged analysis may be done

in whatever order is deemed most appropriate for the case.” Rivera v. Carvajal,

No. 18-12388, 2019 WL 2645274, at *3 (11th Cir. June 27, 2019).

      In analyzing the first prong above, Plaintiff alleges that he was arrested

without probable cause while engaging in a protest, in violation of his First and

Fourth Amendment Rights. “It is true that a warrantless arrest lacking probable

cause violates the Constitution, and such an arrest can therefore potentially

underpin a § 1983 claim.” Gates, 884 F.3d at 1297. Importantly, a government

official is entitled to immunity if the arrest was supported by either probable cause

or arguable probable cause. Rivera, 2019 WL 2645275, at *3. “Probable cause

exists where the facts within the collective knowledge of law enforcement

officials, derived from reasonably trustworthy information, are sufficient to cause a


                                           6
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 7 of 10




person of reasonable caution to believe that a criminal offense has been or is being

committed.” Id. “Arguable probable cause requires the court to ask ‘whether

reasonable officers in the same circumstances and possessing the same knowledge

as the [d]efendant could have believed that probable cause existed to arrest.’” Id.

(emphasis in original).

      In determining whether probable cause or arguable probable cause exists,

this Court must look to the totality of the circumstances. Cozzi v. City of

Birmingham, 892 F.3d 1288, 1294 (11th Cir. 2018). Importantly, “[w]hether an

officer had arguable probable cause ‘depends on the elements of the alleged crime

and the operative fact pattern.’” Andrews, 729 Fed. Appx. at 809.

      In this case, Defendant alleged that Plaintiff violated O.C.G.A. § 40-6-296,

which requires that bicycles “in use at nighttime shall be equipped with a light on

the front.” The question before the Court—whether probable cause or arguable

probable cause existed to arrest Plaintiff at the time the arrest was made—depends

on whether Plaintiff was using his bicycle at nighttime.

      The facts before the Court, as alleged by Plaintiff, show that Plaintiff was

riding his bicycle as part of a peaceful protest at the time he was arrested.

Importantly, Plaintiff asserts that he was arrested before nighttime. Specifically,

Plaintiff claims that the sun had not set, and the sky had not begun to darken.


                                           7
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 8 of 10




Because O.C.G.A. § 40-6-296 only applies to bicycles in use at nighttime, and the

only facts before the Court are that it was not yet nighttime, dismissal is not

appropriate at this time. Ultimately, after construing the facts in the light most

favorable to Plaintiff, this Court finds that the arrest was not supported by probable

cause or arguable probable cause. Probable cause is not present because the facts

presented show that Defendant was arrested when it was not yet nighttime.

Similarly, arguable probable cause is not present because this Court finds that no

reasonable police officer in the same circumstances and possessing the same

knowledge as Defendant could have believed that Plaintiff’s conduct violated a

bicycle ordinance which only applied at nighttime. Even though the arrest

occurred near 8:30 p.m., because Plaintiff alleged that the sky was not darkening,

this Court finds that a reasonable police officer would not find that it was nighttime

when the sky was not darkening. Of course, as discovery progresses in this case,

evidence may emerge that Defendant either had probable cause or arguable

probable cause at the time of arrest. For example, evidence may be presented that

the arrest occurred much later than 8:30 p.m., or that it was actually dark outside or

otherwise difficult to see (i.e. due to a storm or other circumstances). Ultimately,

based on the allegations before the Court, this Court cannot find that the arrest was




                                          8
        Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 9 of 10




supported by either probable cause or arguable probable cause, which is a violation

of the Fourth Amendment.

      This Court’s inquiry does not end there, however. This Court must also

determine whether the Fourth Amendment right violated was clearly established.

The inquiry is “whether already existing law was so clear that, given the specific

facts facing this particular officer, one must conclude that ‘every reasonable

official would have understood that what he is doing violates’ the Constitutional

right at issue.” Gates, 884 F.3d at 1303. Because the allegations of the Complaint

provide that Plaintiff was arrested during the daytime for an offense that can only

be committed at night, this Court finds that objective officers could not have

concluded reasonably that probable cause existed to arrest Plaintiff under the

particular circumstances Defendant encountered.

      Ultimately, for the reasons stated above, Plaintiff met his burden to show

that Defendant violated a right that was clearly established, and therefore,

Defendant’s Motion to Dismiss as to this ground is DENIED.

         3. Failure to State a Claim for False Arrest under Georgia Law

      Defendant argues that Plaintiff failed to state a viable state law claim for

false arrest. Although Plaintiff originally brought state law claims [Doc. 1],

Plaintiff amended his complaint on December 12, 2018, and elected to proceed


                                          9
         Case 1:18-cv-03311-JPB Document 27 Filed 07/23/19 Page 10 of 10




only under federal law. [Doc. 13]. Because Plaintiff does not assert any state law

claims, Defendant’s Motion to Dismiss is DENIED as to this ground.

      For the reasons stated above, this Court DENIES Defendant’s Motion to

Dismiss. The Stay entered on February 14, 2019, is HEREBY LIFTED and the

parties are HEREBY ORDERED to file the Joint Preliminary Report and

Discovery Plan required by Local Rule 16.2 within thirty days of entry of this

Order.

         SO ORDERED this 23rd day of July, 2019.




                                        10
